Citation Nr: 1333753	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for cluster headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1989 to June 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Winston-Salem, North Carolina, Department of Veteran's Affairs (VA) Regional Office (RO) that granted service connection for cluster headaches, rated 0 percent.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia, RO.  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the record.  At the hearing, the Veteran submitted treatment records from Naval Medical Center (NMC) Portsmouth with a waiver of RO initial consideration.

The issue of service connection for meningioma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington D.C..  VA will notify the Veteran if further action on his part is required.


REMAND

A review of the record found that further development is needed for VA to satisfy its duty to assist the veteran in developing evidence to substantiate his claim.  There is conflicting evidence in the record regarding the nature, severity, and frequency of the Veteran's cluster headaches, which are currently rated by analogy to migraines.

The Veteran asserts that his cluster headaches have progressed to migraine headaches.  A June 2011 treatment records shows treatment for migraine headaches.  He claims that he has prolonged prostrating attacks two to three times a week, and that the disability warrants a compensable rating.  

The most recent examination to evaluate the Veteran's headaches (on a fee-basis on behalf of VA) was  in April 2009.  He testified at the August 2011 hearing that the disability has worsened since.  A new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the allegation of worsening, a contemporaneous examination to assess the current severity of this disability is necessary.

The record reflects that the Veteran continues to receive treatment for headaches at the Portsmouth NMC, and also receives treatment at the Hampton VA Medical Center.  The most recent treatment records associated with the record are dated in June 2011.  Records of the VA and Naval facility treatment are pertinent evidence constructively of record that must be secured.  

In addition, at the August 2011 hearing, the Veteran indicated that he has kept a journal of his headaches; such journal is likewise outstanding pertinent evidence that must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of the complete updated (to the present) clinical records of all treatment and evaluation the Veteran has received for his headache disability at the Portsmouth NMC and Hampton VA Medical Center. 

2.  The RO should ask the Veteran to submit, for the record, a copy of the reported (at the hearing)  journal documenting his headaches.  

3.  After the development sought above is completed, the RO should arrange for a neurological examination of the Veteran to determine the current severity of his service-connected headache disorder.  The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner should identify all symptoms (and related impairment of function) associated with the Veteran's service-connected headaches.  The examiner should:

(a) Indicate whether (as alleged) the cluster headaches have progressed to migraine headaches.

(b) Ascertain the frequency and duration of the headaches.

(c) Indicate whether the headaches are manifested by characteristic prostrating attacks (and if so the frequency and duration of such).

(d) Note the level of functioning  that remains during headaches.

(e) Note the treatment regimen prescribed (and the relief that results),.

(f) Specifically opine whether the headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   

(g) Opine whether the symptoms and level of impairment described subjectively by the Veteran are consistent with clinical findings and the overall disability picture presented.

The examiner should explain the rationale for all opinions, citing to supporting factual data, as indicated.

4.  The RO should then review the record and readjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

